FILED
                             NOT FOR PUBLICATION                             JAN 19 2011

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



EDITH SANCHEZ,                                    No. 08-71077

               Petitioner,                        Agency No. A070-148-290

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted January 10, 2011 **

Before:        BEEZER, TALLMAN, and CALLAHAN, Circuit Judges.

       Edith Sanchez, a native and citizen of the Philippines, petitions for review of

the Board of Immigration Appeals’ (“BIA”) order dismissing her appeal from an

immigration judge’s decision denying her application for asylum, withholding of

removal, and protection under the Convention Against Torture (“CAT”). Our


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction is governed by 8 U.S.C. § 1252. We review for substantial evidence

factual findings, Zehatye v. Gonzales, 453 F.3d 1182, 1184-85 (9th Cir. 2006), and

we review de novo claims of due process violations, Colmenar v. INS, 210 F.3d

967, 971 (9th Cir. 2000). We deny in part and dismiss in part the petition for

review.

      The record does not compel a finding that the threats and harassment

Sanchez suffered in the Philippines rose to the level of persecution. See Nahrvani

v. Gonzales, 399 F.3d 1148, 1153-54 (9th Cir. 2005). Sanchez’s claim for

humanitarian asylum necessarily fails because she did not establish past

persecution. See 8 C.F.R. § 1208.13(b)(1)(iii). Furthermore, substantial evidence

supports the BIA’s finding that Sanchez failed to demonstrate a well-founded fear

of future persecution because it is too speculative she will be persecuted in the

Philippines. See Nagoulko v. INS, 333 F.3d 1012, 1018 (9th Cir. 2003) (record

evidence did not show petitioner had objectively reasonable basis for future fear).

Accordingly, Sanchez’s asylum claim fails.

      Because Sanchez failed to establish eligibility for asylum, she necessarily

failed to meet the more stringent standard for withholding of removal. See

Zehatye, 453 F.3d at 1190.




                                          2                                      08-71077
      Substantial evidence supports the BIA’s denial of CAT relief because

Sanchez failed to establish it is more likely than not that she will be tortured if

returned to the Philippines. See Wakkary v. Holder, 558 F.3d 1049, 1067-68 (9th

Cir. 2009).

      Sanchez’s due process claim regarding the agency’s denial of her request to

seek cancellation of removal fails because she waived appeal of the denial of her

application for cancellation and did not request reopening of her cancellation

application. See Lata v. INS, 204 F.3d 1241, 1246 (9th Cir. 2000) (requiring error

for due process claim).

      Finally, we lack jurisdiction to consider Sanchez’s due process claim based

on an incomplete record because she failed to exhaust this claim before the BIA.

See Barron v. Ashcroft, 358 F.3d 674, 677-78 (9th Cir. 2004).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                            3                                     08-71077